Citation Nr: 1742226	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-28 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopy, loose body removal, and chondroplasty lateral femoral condyle (herein right knee DJD).

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the Veteran's claims in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee DJD

In the November 2010 Notice of Disagreement (NOD) the Veteran stated that:

I was recently seen at the VA Hospital in Saginaw for right knee pain and was seen by PA-C [C.C.].  He performed an examination and had an X-Ray taken, and I have been referred to an Orthopedic Specialist at the Detroit VA for surgery to have Arthroscopy to remove the Medial Cyst of torn Meniscus and torn Meniscus floating under my patella.

The evidence of record does not contain any VA treatment records.  Pursuant to VA's duty to assist, VA shall obtain "[r]ecords of relevant medical treatment or examination of the [Veteran] at [VA] health-care facilities...if the [V]eteran furnishes information sufficient to locate those records."  See 38 U.S.C.A. § 5103A(c)(1)(B) (West 2014).  As quoted above, the Veteran identified VA treatment related to his right knee, which is potentially relevant to his claim for an increased disability rating for his right knee DJD.  As such, remand is required pursuant to VA's duty to assist in order to obtain all outstanding VA treatment records, to include those identified by the Veteran,  

Left and Right Ear Hearing Loss Disability

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran's in-service exposure to acoustic trauma has previously been conceded by the AOJ.  See October 2010 Rating Decision.  The evidence of record also indicated that the Veteran has a left ear hearing loss disability for VA purposes.  See May 2010 and December 2016 VA Examination Reports; 38 C.F.R. § 3.385 (2017).  The key remaining issue is whether there exists a nexus between the Veteran's left ear hearing loss disability and his in-service acoustic trauma. 

In the September 2016 Board remand, the Board ordered a new VA examination with respect to the Veteran's bilateral hearing loss disability.  The Veteran was afforded the requested VA examination in December 2016 and an opinion was provided as to direct service connection that the Veteran's left ear hearing loss disability was not at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The provided rationale stated that the Veteran's "[s]eparation audiogram...continued to document the presence of normal hearing sensitivity bilaterally" and that: 

The Institute of Medicine [IOM] (2006) concluded that there is insufficient scientific basis to support the onset of permanent hearing loss long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely".

Subsequently, the Veteran's representative submitted an August 2017 Informal Hearing Presentation (IHP), which stated in part that:

We note that the Institute of Medicine's 2005 study on military noise exposure does not support service connection for delayed onset hearing loss.  However, the IOM's report has yet to be supported by definitive, longitudinal studies.  Thus, its conclusions about delayed onset hearing loss have little or no probative value.

In addition, much research has been conducted in the area of delayed onset hearing loss since the IOM study was issued more than a decade ago.  For example, Drs. Sharon G. Kujawa and M. Charles Liberman noted in their 2009 study that:

"The present results contradict these fundamental assumptions by showing that reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing.["]

For more information, see "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.)  

The argument and evidence presented and cited by the Veteran's representative challenged, to include by way of citation to medical treatise evidence, the negative December 2016 VA opinion and its rationale's reliance, at least in part, on the concept that delayed onset hearing loss was unlikely (with citation made to the IOM in support of such).  The argument and evidence presented and cited by the Veteran's representative raise medical issues that the Board is not competent to address.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board therefore finds that remand is required for a VA opinion that considers the December 2016 VA opinion and the Veteran's representative's August 2017 IHP, as outlined in the remand directives below.
 
In addition, the Board notes that while the evidence of record does not document a right ear hearing loss disability for VA purposes, the development requested on remand may result in additional relevant evidence (to include by way of a possible examination if the medical professional determines such is warranted) and therefore the right ear hearing loss disability claim is inextricably intertwined with the left ear hearing loss disability claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); May 2010 and December 2016 VA Examination Reports; 38 C.F.R. § 3.385 (2017).      

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those identified by the Veteran in his November 2010 NOD.

2.  Obtain a VA opinion with respect to the Veteran's claim for entitlement to service connection for a left ear hearing loss disability.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that a hearing loss disability had its onset during active service or is related to any in-service disease, event, or injury, to include conceded exposure to acoustic trauma.

While review of the entire claims folder is required, attention is invited to the December 2016 VA opinion and the Veteran's representative's August 2017 IHP (quoted in the body of the remand) that challenged, to include by way of citation to medical treatise evidence, the negative December 2016 VA opinion and its rationale's reliance, at least in part, on the concept that delayed onset hearing loss was unlikely.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




